 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RODRIGO SANDOVAL,                                  No. 2:18-cv-1960 JAM DB P
11                          Petitioner,
12            v.                                         FINDINGS AND RECOMMENDATIONS
13    CSP SACRAMENTO WARDEN,
14                          Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

17   pursuant to § 2254. Petitioner claims he is serving an unlawful sentence because he was not

18   resentenced under Proposition 36 and he has not been found eligible for parole consideration

19   under Proposition 57. By order dated April 1, 2019, the court informed petitioner that his claim is

20   not appropriate in a habeas action and, if he wishes to pursue it, he must file a civil rights

21   complaint under 42 U.S.C. § 1983. (ECF No. 12.) Petitioner was provided a copy of the civil

22   rights complaint form used in this district and was instructed to file a civil rights complaint or a

23   notice of voluntary dismissal within thirty days. Petitioner was advised that his failure to file

24   either document would result in a recommendation that this action be dismissed.

25          Thirty days have passed, and petitioner has filed neither a civil rights complaint nor a

26   notice of dismissal.

27          IT IS HEREBY RECOMMENDED that this action be dismissed. See E.D. Cal. R. 110;

28   Fed. R. Civ. P. 41(b).
 1             These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. The document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 6   objections shall be filed and served within seven days after service of the objections. The parties

 7   are advised that failure to file objections within the specified time may result in waiver of the

 8   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the

 9   objections the party may address whether a certificate of appealability should issue in the event an

10   appeal of the judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the

11   district court must issue or deny a certificate of appealability when it enters a final order adverse

12   to the applicant).

13   Dated: May 24, 2019

14

15

16

17

18

19

20
21

22

23
     DLB:12
24   DLB:1/Orders/Prisoner/Habeas.sand1960.f&r.dism

25

26
27

28
                                                        2
